Title: To George Washington from George Measam, 20 October 1778
From: Measam, George
To: Washington, George


          
            Sir,
            Springfield [Mass.] Oct. 20th 1778
          
          In my last of yesterday I advised your Excellency that I had sent off nearly all the Blankets in this Store 6 Bales and a Hhd remaining; But upon examination there proves to be 1482 as pr this Invoice, besides sufficient to complete your order to Colonel Alden’s Lt Col: Butler of the 4th Pennsyla and Major Posey’s Corps; and a very few remain which will come on in the next.
          I have endeavoured to send the ordinary Uniforms first; the remainder as fast as possible, but the Hose &ca are yet on the Road from Ports-mouth. I believe no more Blankets are expected. I have the honor to be, Your Excellency’s Most obedient Servant
          
            Geo. Measam
          
          
          7498 Blankets gone, 1482 now by Hesekah Spencer, Conductr as pr his Rect enclosed.
          
        